UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7870


ANTONIO LAMONT ALLISON,

                        Petitioner – Appellant,

          v.

GREGORY HOLLOWAY,

                        Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. John A. Gibney Jr., District
Judge. (3:13-cv-00824-JAG)


Submitted:   March 12, 2015                 Decided:   March 17, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Lamont Allison, Appellant Pro Se. Leah A. Darron, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio Lamont Allison seeks to appeal the district court’s

order     dismissing       as     untimely       his    28   U.S.C.       § 2254     (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a     certificate      of    appealability.         28     U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent     “a       substantial     showing        of    the     denial    of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.     Cockrell,      537    U.S.    322,     336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Allison has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense      with       oral    argument     because        the    facts     and     legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3